UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


RICHARD A. BERGER, individually;         
BEATRIZ R. BERGER, individually and
as Parents and Next Friends of the
Minor Child, Rachel Ann Berger,
               Plaintiffs-Appellants,
                 and
MICHAEL J. SAMUEL, individually,
and as Personal Representative of
the Estate of Alicia F. Samuel, and
a Personal Representative of the
Estate of Mark Samuel, and as
Parent and Next Friend of his
Minor Child, Andrew M. Samuel,
                            Plaintiff,
                  v.                        No. 00-2287

FORD MOTOR COMPANY, a Michigan
Corporation,
             Defendant-Appellee,
                 and
THRIFTY RENT-A-CAR SYSTEMS,
INCORPORATED, an Oklahoma
corporation; MARTIN EVERETT
HAMILTON,
                       Defendants,


MICHELIN TIRE CORPORATION,
                             Movant.
                                         
2                    BERGER v. FORD MOTOR CO.
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Paul W. Grimm, Magistrate Judge.
                       (CA-96-2155-WMN)

                     Argued: February 26, 2004

                      Decided: April 28, 2004

     Before NIEMEYER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Cary Johnson Hansel, III, JOSEPH, GREENWALD &
LAAKE, P.A., Greenbelt, Maryland, for Appellants. Robert Toland,
II, CAMPBELL, CAMPBELL, EDWARDS & CONROY, Wayne,
Pennsylvania, for Appellee. ON BRIEF: Andrew E. Greenwald, Ste-
ven M. Pavsner, JOSEPH, GREENWALD & LAAKE, P.A., Green-
belt, Maryland, for Appellants. Paul F. Strain, Christina Lee Gaarder,
VENABLE, L.L.P., Baltimore, Maryland; William J. Conroy,
CAMPBELL, CAMPBELL, EDWARDS & CONROY, Wayne,
Pennsylvania, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   This product liability action arises out of a two-vehicle collision
that resulted in the rollover of a Ford minivan. One passenger in the
                      BERGER v. FORD MOTOR CO.                        3
minivan was killed and several others were severely injured. The
minivan passengers or their representatives ("the plaintiffs") sued
Ford Motor Company, the manufacturer of the minivan, based on fail-
ure to warn of a dangerous condition and other product liability theo-
ries. A jury trial was held before a magistrate judge; and, at the close
of the evidence, the judge dismissed the plaintiffs’ failure-to-warn
claim. The jury returned a verdict for Ford on all remaining claims.
Certain of the plaintiffs appeal the dismissal of their failure-to-warn
claim and four evidentiary rulings. We affirm.

                                   I.

   On September 26, 1993, in Eden, Maryland, Richard Berger
("Berger") was traveling north on U.S. Route 13 in a rented 1993
Ford Aerostar minivan. Berger was driving back to New Jersey fol-
lowing a vacation in Virginia with his wife Beatriz, their daughter
Rachel, his friends, Michael and Alicia Samuel, and the Samuels’ son,
Andrew. As Berger approached an intersection, Martin Hamilton,
driving a Ford Econoline van, failed to yield the right of way and
entered the northbound roadway. Berger performed an emergency
avoidance maneuver in an attempt to avoid the accident, steering right
and then left. However, the Econoline struck the Aerostar, causing it
to spin counter-clockwise and roll over several times. Berger and his
wife, Beatriz, were both ejected at least partially from the Aerostar
and sustained serious and permanent injuries. Alicia Samuel, who was
pregnant at the time of the accident, was killed and her fetus, though
delivered alive, died shortly after birth. Michael Samuel, Andrew
Samuel, and Rachel Berger also sustained injuries.

   On July 12, 1996, the plaintiffs filed an action against Ford as the
manufacturer of the Aerostar, Thrifty Rent-A-Car as the agency rent-
ing the Aerostar, and Martin Hamilton as the driver of the Econoline.
The case went to trial against Ford, with the plaintiffs advancing sev-
eral product liability theories: defective design, negligent design, and
defect based on a failure to warn consumers of the minivan’s rollover
possibility. The district court (magistrate judge) granted Ford’s
motion in limine to exclude certain testimony from one of the plain-
tiffs’ experts, Michael A. Kaplan, Ph.D., about accident avoidance
maneuver testing. See Samuel v. Ford Motor Co. (Samuel I), 96 F.
Supp. 2d 491 (D. Md. 2000). At the close of the evidence, Ford
4                     BERGER v. FORD MOTOR CO.
moved for judgment as a matter of law on the plaintiffs’ failure-to-
warn claim, and that motion was also granted. The jury returned a
verdict for Ford on all remaining claims.

                                   II.

   Following the jury’s verdict, the plaintiffs moved for a new trial,
asserting that the district court had erred by: (1) dismissing their
failure-to-warn claim; (2) admitting the opinion testimony of defense
expert, Lee Carr, which was not stated to a reasonable degree of engi-
neering certainty; (3) excluding their expert testimony on accident
avoidance maneuver testing; (4) admitting evidence of Carr’s rim
bending tests; (5) admitting defense testimony regarding evidence of
other accidents, and (6) excluding some of their evidence related to
their spoliation claim.

   The district court saw no grounds for a new trial and denied the
motion, explaining that the "issues raised by the Plaintiffs were
addressed by the Court in great detail before and during the trial."
Samuel v. Ford Motor Co. (Samuel II), 112 F. Supp. 2d 460, 463 (D.
Md. 2000). With respect to the plaintiffs’ failure-to-warn claim, the
court reiterated its previous determination that by the time Berger
detected the danger, some sort of serious accident was inevitable and
that a warning would not have prevented the accident. Therefore, the
plaintiffs could not establish the causation element of their failure-to-
warn claim, namely, that the absence or inadequacy of a warning was
a proximate cause of the injury. See Singleton v. Int’l Harvester Co.,
685 F.2d 112, 116-17 (4th Cir. 1981). The bases for the district
court’s evidentiary rulings are fully set forth in its opinion denying
the motion for a new trial and in its earlier opinion excluding the
plaintiffs’ expert testimony on accident avoidance maneuver testing.
Samuel II, 112 F. Supp. 2d 460; Samuel I, 96 F. Supp. 2d 491 (D. Md.
2000).

                                  III.

   The Berger plaintiffs appeal. They argue that the district court
erred in dismissing their failure-to-warn claim and erred in four of the
five evidentiary rulings listed above. (They abandon their challenge
to the court’s decision to admit defense testimony with respect to evi-
                      BERGER v. FORD MOTOR CO.                         5
dence of other accidents.) After considering the briefs of parties, their
oral arguments, and the joint appendix, we affirm on the reasoning of
the district court.

                                                            AFFIRMED